DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

                        JAMIE JERMAINE BROWN,
                               Appellant,

                                        v.

                           STATE OF FLORIDA,
                                Appellee.

                                  No. 4D17-2278

                                 [March 29, 2018]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Gary L. Sweet, Judge; L.T. Case Nos. 56-2015-CF-000478-
B and 56-2016-CF-002437-A.

  Carey Haughwout, Public Defender and Anthony Calvello, Assistant
Public Defender, West Palm Beach, for appellant.

   No brief filed for appellee.

PER CURIAM.

   Affirmed.

GROSS, TAYLOR and FORST, JJ., concur.


                             *           *          *

   Not final until disposition of timely filed motion for rehearing.